Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 04/21/2022.  In the Amendment, Applicant amended claims 1, 3-6.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112(b) or 35 U.S.C. 112 (pre-AIA ) fourth paragraph rejection to claims  3-6. 
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1-6 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: maintaining the distributed ledger by the network of nodes which is to store records and associated verification data for the records, wherein verification data for a records identifies include a sequence of nodes in the network which received the intended record during a verification procedure and respective event state assigned by each node of the sequence of nodes to the intended record during the varication procedure.  
 	The closest prior arts are Moore et al. (US PGPUB 2016/0285969, hereinafter Moore) in view of Lingappa et al. (US PGPUB 2015/0371224, hereinafter Lingappa)  are generally directed to various aspect of method, computer, and a node of a network of nodes for synchronizing a network, multiple nodes execute tasks in an order based on task identifiers and local clock values for each of the nodes, wherein nodes may generate identifiers for the task and send the task and identifier to one or more other nodes. 
However, none of Moore and Lingappa teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 3 and 4. For examples, it failed to teach the combination of the steps “determine whether or not there is a conflict, a conflict existing when the particular association that has been consumed by the record is the same particular association as that consumed by a different record in the at least part of the distributed ledger maintained by the node; conditional on there being a conflict, determine which record to reject by comparing a reputation weight of the nodes that took part in the verification procedure for each conflicting record; and update the distributed ledger to store the record with the higher amount of associated reputation weight from its verification nodes and to reject the record with the lower amount of associated reputation weight from its verification nodes..
 	
This feature in light of other features, when considered as a whole, in the independent claims 1, 3and 4 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 3 and 4. 
	The dependent claims depending upon claims 1, 3 and 4 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163